Cite as: 595 U. S. ____ (2021)            1

                     GORSUCH, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 21A145
                          _________________


    DR. A, ET AL., APPLICANTS v. KATHY HOCHUL,
           GOVERNOR OF NEW YORK, ET AL.
         ON APPLICATION FOR INJUNCTIVE RELIEF
                      [December 13, 2021]

   The application for injunctive relief presented to JUSTICE
SOTOMAYOR and by her referred to the Court is denied.
   JUSTICE THOMAS would grant the application.
   JUSTICE GORSUCH, with whom JUSTICE ALITO joins, dis-
senting from the denial of application for injunctive relief.
   New York recently issued a regulation requiring
healthcare workers to receive a COVID–19 vaccine. Those
who cite medical reasons are exempt. But no comparable
exemption exists for individuals whose sincere religious be-
liefs prevent them from taking one of the currently availa-
ble vaccines. It seems New York is one of just three States
to have a scheme like this. And it seems originally even
New York was headed in a different direction. When it an-
nounced the mandate, the then-Governor promised a reli-
gious exemption. Weeks later, the State backtracked. It
offered no scientific evidence, or even a written explanation,
for the decision. But a new Governor who assumed office
around the same time spoke about it. The new Governor
announced that the decision to eliminate the exemption
was “intentiona[l]” and justified because no “organized reli-
gion” sought it and individuals who did were not “listening
to God and what God wants.” Now, thousands of New York
healthcare workers face the loss of their jobs and eligibility
for unemployment benefits. Twenty of them have filed suit
2                      DR. A v. HOCHUL

                     GORSUCH, J., dissenting

arguing that the State’s conduct violates the First Amend-
ment and asking us to enjoin the enforcement of the man-
date against them until this Court can decide their petition
for certiorari.
  Respectfully, I believe they deserve that relief.
                                 I
                                A
   The doctors and nurses who filed this suit and a compan-
ion case have gone to great lengths to serve their patients
during the COVID–19 pandemic. Consider two of their sto-
ries.
   Dr. J. is an OB/GYN who works in a New York hospital.
She is also a devout Catholic. During the pandemic, she
has consistently treated patients infected with COVID–19
in spite of the risks to herself. Sometimes, in emergencies,
she has had to rush into a delivery room without knowing
whether a delivering mother is infected with the disease.
Dr. J. has done all this even while pregnant herself.
   Dr. F. serves a rural town as an oral surgeon. Like Dr.
J., he is Catholic and has never turned away a patient in-
fected with COVID–19. Instead, he has faced open wounds
and mouths even when it involved risks to his own health.
Dr. F. says he has done so because, if he had refused, many
of his patients seeking care could not have obtained it else-
where.
   These applicants are not “ ‘anti-vaxxers’ ” who object to all
vaccines. Complaint in No. 21–CV–01009 (NDNY), ¶ 37(g).
Instead, the applicants explain, they cannot receive a
COVID–19 vaccine because their religion teaches them to
oppose abortion in any form, and because each of the cur-
rently available vaccines has depended upon abortion-de-
rived fetal cell lines in its production or testing. The appli-
cants acknowledge that many other religious believers feel
differently about these matters than they do. But no one
questions the sincerity of their religious beliefs.
                  Cite as: 595 U. S. ____ (2021)            3

                     GORSUCH, J., dissenting

                               B
   Until very recently, none of this posed a difficulty. The
pandemic began approximately 21 months ago. Vaccines
became available to New York healthcare workers roughly
12 months ago. Through it all, the State allowed—and de-
pended on—front-line healthcare workers like the appli-
cants to serve their patients. Things only began to change
four months ago when New York, for the first time, an-
nounced that it was contemplating a vaccine mandate.
Even then, it did not seem the State’s plans would pose a
problem for the applicants or thousands of others like them.
Governor Andrew Cuomo assured the public that any new
mandate would contain “exceptions for those with religious
or medical reasons.” Governor Cuomo Announces COVID–
19 Vaccination Mandate for Healthcare Workers (Aug. 16,
2021), https://www.governor.ny.gov/news/governor-cuomo-
announces-covid-19-vaccination-mandate-healthcare-workers.
On August 18, 2021, health commissioner Howard Zucker
issued the proposed mandate, indicating that it would take
effect on September 27. Just as the Governor promised, it
contained a religious exemption. App. to Application Exh.
8, pp. 103–104.
   The trouble here began only when Mr. Cuomo left the
Governor’s office and Kathy Hochul assumed it. On August
23, one day before Governor Hochul took office, the State’s
Public Health and Health Planning Council—an advisory
committee headed by Commissioner Zucker—proposed a
revised mandate, this time with no religious exemption.
The council issued the proposed regulation three days later.
10 N. Y. Admin. Code §2.61 (2021). The regulatory impact
statement accompanying this decision did not discuss the
feasibility of a religious exemption or the reasons for remov-
ing it.
   But the new Governor did. In response to a reporter’s
question 12 days before the revised mandate was set to take
effect on September 27, Governor Hochul acknowledged
4                     DR. A v. HOCHUL

                    GORSUCH, J., dissenting

that “we left off [the religious exemption] in our regulations
intentionally.” Governor Hochul Holds Q&A Following
COVID–19 Briefing (Sept. 15, 2021), https: // www.
governor.ny.gov/news/video-rough-transcript-governor-hochul-
holds-qa-following-covid-19-briefing. Asked why, the Gov-
ernor answered that there is no “sanctioned religious ex-
emption from any organized religion” and that organized
religions are “encouraging the opposite.” Ibid. Apparently
contemplating Catholics who object to receiving a vaccine,
Governor Hochul added that “everybody from the Pope on
down is encouraging people to get vaccinated.” Ibid.
  Speaking to a different audience, the Governor elabo-
rated: “How can you believe that God would give a vaccine
that would cause you harm? That is not truth. Those are
just lies out there on social media.” Governor Hochul At-
tends Services at Abyssinian Baptist Church in Harlem
(Sept. 12, 2021), https://governor.ny.gov/news/video-audio-
photos -rush-transcript-governor-hochul-attends-servces-
abyssinian-baptist-church.
  The day before the mandate went into effect, Governor
Hochul again expressed her view that religious objections
to COVID–19 vaccines are theologically flawed: “All of you,
yes, I know you’re vaccinated, you’re the smart ones, but
you know there’s people out there who aren’t listening to
God and what God wants. You know who they are.”
Governor Hochul Attends Service at Christian Cultural
Center (Sept. 26, 2021), https://governor.ny.gov/news/rush-
transcript - governor - hochul - attends - service -christian-
cultural-center.
  Around the same time, Governor Hochul also announced
that New York would alter its unemployment insurance
scheme. Healthcare workers who failed to comply with the
mandate would not only lose their jobs; they would be per se
ineligible for unemployment insurance benefits. See In
Preparation for Monday Vaccination Deadline, Governor
                 Cite as: 595 U. S. ____ (2021)            5

                    GORSUCH, J., dissenting

Hochul Releases Comprehensive Plan to Address Prevent-
able Health Care Staffing Shortage (Sept. 25, 2021), https://
www.governor.ny.gov/news/preparation-monday-vaccination-
deadline - governor-hochul-releases-comprehensive-plan-
address. As the State’s website explains, unemployment in-
surance cases are generally “reviewed on a case-by-case
basis,” but healthcare workers who refuse a vaccine are
“ineligible.” N. Y. State Dept. of Labor, Unemploy-
ment Insurance Top Frequently Asked Questions (Sept.
25, 2021), https://dol.ny.gov/unemployment-insurance-top-
frequently-asked-questions.
                              C
   Facing the imminent loss of their jobs and unemployment
benefits, the doctors and nurses before us filed two separate
lawsuits seeking a preliminary injunction preventing New
York from enforcing its new mandate against them. In the
first suit, District Judge David Hurd granted the requested
relief after concluding that New York’s “intentional change
in language is the kind of religious gerrymander” that vio-
lates the First Amendment. Dr. A. v. Hochul, 2021 WL
4734404, *8 (NDNY, Oct. 12, 2021) (internal quotation
marks omitted). In the second suit, the District Court
reached a contrary conclusion and denied relief without an
opinion. We The Patriots USA, Inc. v. Hochul, No. 21–cv–
4954 (EDNY, Sept. 12, 2021), App. to Application for In-
junctive Relief in No. 21A125, p. 6. Ultimately, the Second
Circuit issued a combined judgment rejecting all of the ap-
plicants’ claims and dissolving the preliminary injunction
issued in Dr. A. See We The Patriots USA, Inc. v. Hochul,
17 F. 4th 368 (CA2 2021) (per curiam).
                             II
   We assess requests for temporary injunctive relief under
a familiar standard that focuses, among other things, on the
merits of the applicants’ underlying claims and the harms
6                     DR. A v. HOCHUL

                    GORSUCH, J., dissenting

they are likely to suffer. Roman Catholic Diocese of Brook-
lyn v. Cuomo, 592 U. S. ___, ___ (2020) (slip op., at 2). In
this case, no one seriously disputes that, absent relief, the
applicants will suffer an irreparable injury. Not only does
New York threaten to have them fired and strip them of
unemployment benefits. This Court has held that “[t]he
loss of First Amendment freedoms, for even minimal peri-
ods of time, unquestionably constitutes irreparable injury.”
Elrod v. Burns, 427 U. S. 347, 373 (1976). Accordingly, be-
fore us the parties’ fight focuses dominantly on whether the
applicants are likely to succeed on the merits of their First
Amendment claim.
   The answer to that question is clear. The Free Exercise
Clause protects not only the right to hold unpopular reli-
gious beliefs inwardly and secretly. It protects the right to
live out those beliefs publicly in “the performance of (or ab-
stention from) physical acts.” Employment Div., Dept. of
Human Resources of Ore. v. Smith, 494 U. S. 872, 877
(1990). Under this Court’s precedents, laws targeting acts
for disfavor only when they are religious in nature or be-
cause of their religious character are “doubtless . . . uncon-
stitutional.” Id., at 877–878. As a result, where “official
expressions of hostility to religion” accompany laws or poli-
cies burdening free exercise, we have simply “set aside”
such policies without further inquiry.           Masterpiece
Cakeshop, Ltd. v. Colorado Civil Rights Comm’n, 584 U. S.
___, ___ (2018) (slip op., at 18). But even where such overt
animus is lacking, laws that impose burdens on religious
exercises must still be both neutral toward religion and
generally applicable or survive strict scrutiny. Church of
Lukumi Babalu Aye, Inc. v. Hialeah, 508 U. S. 520, 546
(1993). To meet its burden under strict scrutiny, the gov-
ernment must demonstrate that its law is narrowly tailored
to serve a compelling state interest. Id., at 531–532. Ap-
plying these principles to this case, New York’s mandate
falters at each step.
                  Cite as: 595 U. S. ____ (2021)             7

                     GORSUCH, J., dissenting

                               A
   Under the Free Exercise Clause, government “cannot act
in a manner that passes judgment upon or presupposes the
illegitimacy of religious beliefs and practices.” Masterpiece,
584 U. S., at ___–___ (slip op., at 17–18); see also Smith, 494
U. S., at 877–878. As a result, we have said that govern-
ment actions burdening religious practice should be “set
aside” if there is even “slight suspicion” that those actions
“stem from animosity to religion or distrust of its practices.”
Masterpiece, 584 U. S., at ___–___ (slip op., at 17–18).
   New York’s mandate is such an action. The State began
with a plan to exempt religious objectors from its vaccine
mandate and only later changed course. Its regulatory im-
pact statement offered no explanation for the about-face.
At the same time, a new Governor whose assumption of of-
fice coincided with the change in policy admitted that the
revised mandate “left off ” a religious exemption “intention-
ally.” The Governor offered an extraordinary explanation
for the change too. She said that “God wants” people to be
vaccinated—and that those who disagree are not listening
to “organized religion” or “everybody from the Pope on
down.” Then the new Governor went on to announce
changes to the State’s unemployment scheme designed to
single out for special disfavor healthcare workers who failed
to comply with the revised mandate. This record gives rise
to more than a “slight suspicion” that New York acted out
of “animosity [toward] or distrust of ” unorthodox religious
beliefs and practices. Id., at ___ (slip op., at 17). This rec-
ord practically exudes suspicion of those who hold unpopu-
lar religious beliefs. That alone is sufficient to render the
mandate unconstitutional as applied to these applicants.
                             B
  New York’s regulation fares no better if the question is
the law’s neutrality and general applicability.
  Begin with neutrality. Even absent proof of animus, a
8                      DR. A v. HOCHUL

                     GORSUCH, J., dissenting

law will not qualify as neutral if a religious exercise is the
“object” of a law and not just “incidental[ly]” or unintention-
ally affected by it. Smith, 494 U. S., at 878. At “minimum,”
that means a law must not “discriminate on its face.”
Lukumi, 508 U. S., at 533. Apart from that, it also means
that a law will not qualify as neutral if it is “specifically di-
rected at . . . religious practice.” Smith, 494 U. S., at 878;
see also Lukumi, 508 U. S., at 535. For reasons we have
already seen, New York’s mandate fails this test too. Ra-
ther than burden a religious exercise incidentally or unin-
tentionally, by the Governor’s own admission the State “in-
tentionally” targeted for disfavor those whose religious
beliefs fail to accord with the teachings of “any organized
religion” and “everybody from the Pope on down.” Even if
one were to read the State’s actions as something other
than signs of animus, they leave little doubt that the re-
vised mandate was specifically directed at the applicants’
unorthodox religious beliefs and practices.
   Consider general applicability next. Recently, a majority
of this Court reiterated that a law loses its claim to general
applicability when it “prohibits religious conduct while per-
mitting secular conduct that undermines the government’s
asserted interests in a similar way.” Fulton v. Philadel-
phia, 593 U. S. ___, ___ (2021) (slip op., at 6). That is ex-
actly what New York’s regulation does: It prohibits exemp-
tions for religious reasons while permitting exemptions for
medical reasons. And, as the applicants point out, allowing
a healthcare worker to remain unvaccinated undermines
the State’s asserted public health goals equally whether
that worker happens to remain unvaccinated for religious
reasons or medical ones. See Does v. Mills, 595 U. S. ___
(2021) (GORSUCH, J., dissenting from denial of application
for injunctive relief ).
   To be sure, the State speculates that a religious exemp-
tion could undermine the purpose of its vaccine mandate
differently from a medical exemption if more people were to
                  Cite as: 595 U. S. ____ (2021)             9

                     GORSUCH, J., dissenting

seek a religious exemption than a medical exemption. But
this Court’s general applicability test doesn’t turn on that
kind of numbers game. At this point in the proceedings, the
only question is whether the challenged law contains an ex-
emption for a secular objector that “undermines the govern-
ment’s asserted interests in a similar way” an exemption
for a religious objector might. Fulton, 593 U. S., at ___ (slip
op., at 6). Laws operate on individuals; rights belong to in-
dividuals. And the relevant question here involves a one-
to-one comparison between the individual seeking a reli-
gious exemption and one benefiting from a secular exemp-
tion. See, e.g., Tandon v. Newsom, 593 U. S. ___, ___ (2021)
(per curiam) (slip op., at 1) (comparing the relevant secular
exemptions to “the religious exercise at issue”).
   If the estimated number of those who might seek differ-
ent exemptions is relevant, it comes only later in the pro-
ceedings when we turn to the application of strict scrutiny.
See Holt v. Hobbs, 574 U. S. 352, 368 (2015) (considering
sizes of different groups seeking exemptions). At that
stage, a State might argue, for example, that it has a com-
pelling interest in achieving herd immunity against certain
diseases in a population. It might further contend the most
narrowly tailored means to achieve that interest is to re-
strict vaccine exemptions to a particular number divided in
a nondiscriminatory manner between medical and religious
objectors. With sufficient evidence to support claims like
these, the State might prevail. See infra, at 10–11. But
none of that bears on the preliminary question whether
such a mandate is generally applicable or whether it treats
a religious person less favorably than a secular counterpart.
                               C
   Failing either the neutrality or general applicability test
is enough to trigger strict scrutiny and impose on New York
the burden of showing that its law serves a compelling in-
terest and employs the least restrictive means of doing so.
10                    DR. A v. HOCHUL

                    GORSUCH, J., dissenting

Lukumi, 508 U. S., at 531. And even accepting for present
purposes that the State can meet the first of these burdens,
it cannot satisfy the second. Cf. Mills, 595 U. S., at ___–___
(opinion of GORSUCH, J.) (slip op., at 6–8).
   Maybe the most telling evidence that New York’s policy
isn’t narrowly tailored lies in how unique it is. It seems
that nearly every other State has found that it can satisfy
its COVID–19 public health goals without coercing reli-
gious objectors to accept a vaccine. See Addendum to Ap-
plication for Injunctive Relief. Nor has New York “offer[ed]
persuasive reasons” why it, almost uniquely, cannot do the
same. Holt, 574 U. S., at 369. To the contrary, as we have
seen, what explanations the Governor has chosen to supply
undermine rather than advance the State’s case.
   Though this alone is sufficient to show that New York’s
law is not narrowly tailored, still more proof exists. In a
similar case, Maine recently argued that it needed a 90%
vaccination rate among workers in each of its healthcare
facilities to protect against an undue number of COVID–19
breakout cases. Mills, 595 U. S., at ___ (opinion of
GORSUCH, J.) (slip op., at 7). By contrast, in the case before
us, New York has not even attempted to identify what per-
centage of vaccinated workers it thinks is necessary to pro-
tect public health. And even assuming New York could
prove it needed to achieve a similar vaccination rate, the
evidence before us shows that employee vaccination rates
in the State’s healthcare facilities already stand at between
roughly 90% and 96%. Brief in Opposition to Application
for Injunctive Relief 14. Putting a finer point on it: New
York has presented nothing to suggest that accommodating
the religious objectors before us would make a meaningful
difference to the protection of public health. The State has
not even tried.
   Before leaving the subject, one further point bears men-
tion. As I alluded to earlier, if a State could prove that
granting or denying religious exemptions would make the
                  Cite as: 595 U. S. ____ (2021)            11

                     GORSUCH, J., dissenting

difference between achieving a crucial vaccination thresh-
old, it may be that denying exemptions beyond that thresh-
old number could qualify as a narrowly tailored rule neces-
sary to achieve a compelling state interest. Again, though,
the problem is that New York does not even seek to advance
an argument along these or any similar lines.
                               III
   Today, we do not just fail the applicants. We fail our-
selves. It is among our Nation’s proudest boasts that, “[i]f
there is any fixed star in our constitutional constellation, it
is that no official, high or petty, can prescribe what shall be
orthodox in [matters of] religion.” West Virginia State Bd.
of Ed. v. Barnette, 319 U. S. 624, 642 (1943). In this coun-
try, “religious beliefs need not be acceptable, logical, con-
sistent, or comprehensible to others in order to merit . . .
protection.” Thomas v. Review Bd. of Ind. Employment Se-
curity Div., 450 U. S. 707, 714 (1981). Nor is the free exer-
cise of religion “limited to beliefs which are shared by all of
the members of a religious sect.” Id., at 715–716. Millions
have fled to this country to escape persecution for their un-
popular or unorthodox religious beliefs, attracted by Amer-
ica’s promise that “[e]very citizen here is in his own country.
To the protestant it is a protestant country; to the catholic,
a catholic country; and the jew, if he pleases, may establish
in it his New Jerusalem.” People v. Phillips, 1 W. L. J. 109,
112–113 (Gen. Sess., N. Y. 1813), reported in W. Sampson,
The Catholic Question in America 85 (1813).
   As today’s case shows, however, sometimes our promises
outrun our actions. Sometimes dissenting religious beliefs
can seem strange and bewildering. In times of crisis, this
puzzlement can evolve into fear and anger. It seems Gov-
ernor Hochul’s thinking has followed this trajectory, and I
suspect she is far from alone. After all, today a large ma-
jority of Americans—religious persons included—have
taken one of the COVID–19 vaccines. It is also true that
12                    DR. A v. HOCHUL

                    GORSUCH, J., dissenting

some faith leaders, the Pope included, have encouraged vac-
cination. If so many other religious persons are willing to
be vaccinated, it is tempting enough to ask: What can be so
wrong with coercing the few who are not?
   By now, though, we should know the costs that come
when this Court stands silent as majorities invade the con-
stitutional rights of the unpopular and unorthodox. More
than 80 years ago, in the shadow of a looming second world
war, local governments across the country rushed to en-
courage displays of national unity. A public school in Min-
ersville, Pennsylvania, did its part by requiring all students
to stand daily and salute the American flag. But Lillian
and William Gobitas would not oblige. As Jehovah’s Wit-
nesses, they believed they could not pledge fealty to any-
thing or anyone except God. When the children refused to
salute, the school expelled them. See S. Peters, Judging Je-
hovah’s Witnesses: Religious Persecution and the Dawn of
the Rights Revolution 19–38 (2000) (Peters).
   When the Gobitas family sought this Court’s interven-
tion, it demurred. The Court ruled that the Constitution
does not “compel exemption from doing what society thinks
necessary for the promotion of some great common end.”
Minersville School Dist. v. Gobitis, 310 U. S. 586, 593
(1940). In doing so, the Court not only erred in the small
matter of the children’s last name; it erred in the most fun-
damental of things. It took the view that the collective was
more important than the individual—and that the demands
of an impending emergency were more pressing than hold-
ing fast to the timeless promises of our Constitution. Id., at
596. In the weeks that followed the decision, Witnesses
across the country suffered hundreds of physical attacks.
Peters 72–95.
   Eventually, the Court changed course and overruled Go-
bitis. In West Virginia State Bd. of Ed. v. Barnette, the
Court finally acknowledged what had been true all along—
                  Cite as: 595 U. S. ____ (2021)            13

                     GORSUCH, J., dissenting

that our Constitution is intended to prevail over the pas-
sions of the moment, and that the unalienable rights rec-
orded in its text are not matters to “be submitted to vote;
they depend on the outcome of no elections.” 319 U. S., at
638. Instead, it is this Court’s duty to “apply the limitations
of the Constitution with no fear that freedom to be intellec-
tually and spiritually diverse or even contrary will disinte-
grate the social organization.” Id., at 641. The First
Amendment protects against “coercive elimination of dis-
sent” and “was designed to avoid these ends by avoiding
these beginnings.” Ibid.
   Today, our Nation faces not a world war but a pandemic.
Like wars, though, pandemics often produce demanding
new social rules aimed at protecting collective interests—
and with those rules can come fear and anger at individuals
unable to conform for religious reasons. If cases like Gobitis
bear any good, it is in their cautionary tale. They remind
us that, in the end, it is always the failure to defend the
Constitution’s promises that leads to this Court’s greatest
regrets. They remind us, too, that in America, freedom to
differ is not supposed to be “limited to things that do not
matter much. That would be a mere shadow of freedom.
The test of its substance is the right to differ as to things
that touch the heart of the existing order.” Barnette, 319
U. S., at 642. The test of this Court’s substance lies in its
willingness to defend more than the shadow of freedom in
the trying times, not just the easy ones.
   We have already lived through the Gobitis-Barnette cycle
once in this pandemic. At first, this Court permitted States
to shutter houses of worship while allowing casinos, movie
theaters, and other favored businesses to remain open.
Falling prey once more to the “judicial impulse to stay out
of the way in times of crisis,” the Court allowed States to do
all this even when religious institutions agreed to follow the
same occupancy limits and protective measures considered
safe enough for comparable gatherings in secular spaces.
14                    DR. A v. HOCHUL

                    GORSUCH, J., dissenting

Roman Catholic Diocese, 592 U. S., at ___ (GORSUCH, J.,
concurring) (slip op., at 5). But as days gave way to weeks
and weeks to months, this Court came to recognize that the
Constitution is not to be put away in challenging times, and
we stopped tolerating discrimination against religious ex-
ercises. Tandon, 593 U. S., at ___ (slip op., at 1). Finally,
churches and synagogues and mosques reopened on equal
footing with secular institutions.
   Still, it seems the old lessons are hard ones. Six weeks
ago, this Court refused relief in a case involving Maine’s
healthcare workers. Mills, 595 U. S. ___. Today, the Court
repeats the mistake by turning away New York’s doctors
and nurses. We do all this even though the State’s execu-
tive decree clearly interferes with the free exercise of reli-
gion—and does so seemingly based on nothing more than
fear and anger at those who harbor unpopular religious be-
liefs. We allow the State to insist on the dismissal of thou-
sands of medical workers—the very same individuals New
York has depended on and praised for their service on the
pandemic’s front lines over the last 21 months. To add in-
sult to injury, we allow the State to deny these individuals
unemployment benefits too. One can only hope today’s rul-
ing will not be the final chapter in this grim story. Cases
like this one may serve as cautionary tales for those who
follow. But how many more reminders do we need that “the
Constitution is not to be obeyed or disobeyed as the circum-
stances of a particular crisis . . . may suggest”? Downes v.
Bidwell, 182 U. S. 244, 384 (1901) (Harlan, J., dissenting).